DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 January 2021 and 28 July 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
	In par. [0042], line 5, the subscript “Flat1_Pre” should be changed to --Flap1_Pre--.
In par. [0043], line 3, the subscript “Flat1_Pre” should be changed to --Flap1_Pre--.
In par. [0043], line 3, the subscript “Flat2_Pre” should be changed to --Flap2_Pre--.
In par. [0044], line 6, the subscript “Flat1_Pre” should be changed to --Flap1_Pre--.
In par. [0044], line 7, the subscript “Flat2_Pre” should be changed to --Flap2_Pre--.
Appropriate correction is required.
Claim Objections
Claims 13 and 20 are objected to because of the following informalities: 
In claim 13, line 5, “or” should be changed to --and-- (note: “at least one of” in line 2 chooses the group including the “determining” and “allowing” steps).
In claim 20, line 6, “or” should be changed to --and-- (note: “at least one of” in line 2 chooses the group including the “determining” and “allowing” steps).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.


In claim 1, the limitation recited as “reconstructing… one or more loading signals of the rotor blade from the blade state estimation using modal analysis such that the one or more loading signals include a lead time” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I) (emphasis added in bold formatting):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the originally filed disclosure does not provide any explanation as to how “modal analysis” is used to achieve “reconstructing… one or more loading signals”. The originally filed disclosure (see par. [0039]) states “modal analysis generally refers to the study of dynamic properties of a system in the frequency domain (e.g., such as through measuring the vibration…)” and “reconstruction generally refers to the determination of an original continuous signal from a sequence of equally spaced samples” - there is no indication as to how measuring vibration and/or performing calculations associated therewith is used as a signal processing scheme that creates a continuous signal from a sequence of spaced samples. Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 2-13 and 15-20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “using modal analysis” renders the claim indefinite. The disclosure (see par. [0039]) states “modal analysis generally refers to the study of dynamic properties of a system in the frequency domain (e.g., such as through measuring the vibration…)”, which indicates that modal analysis is a broad subject encompassing various topics, theorems, equations, parameters, etc., at least some of which are also used in other fields/subjects. Accordingly, “modal analysis” is not sufficiently defined such that one having ordinary skill in the art would understand the bounds/limits of “using modal analysis”. Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 2-13 and 15-20.

In claim 1, the limitation recited as “the one or more loading signals include a lead time” renders the claim indefinite since it is unclear how a signal can include specific information (i.e., lead time). Although a signal can be interpreted to determine information, such information is not included in the signal. Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 2-13 and 15-20.

In claim 1, the limitation recited as “comparing the one or more loading signals of the rotor blade to a loading threshold” renders the claim indefinite since there is no indication of the basis for comparison and/or since “loading signal” and “loading threshold” are not like-parameters that are comparable (note: a threshold establishes a limit for a quantity, but a signal is not a quantity). Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 2-13 and 15-20.

In claim 1, the limitation recited as “implementing a control action based on the comparison such that the lead time provided by the one or more loading signals allows the control action to take effect before a damaging load occurs on the rotor blade” renders the claim indefinite since it establishes that the implementation of “control action” is contingent upon the occurrence or non-occurrence of a future event and, thus, it is unclear what conditions determine whether the implementation was performed. Alternatively / relatedly, it is unclear whether the occurrence or non-occurrence of the “damaging load” is required by this limitation. Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 2-13 and 15-20.

In claim 1, the term “damaging” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 2-13 and 15-20.

In claim 4, the limitation recited as “the one or more loading signals comprise at least one of a blade tip deflection, a blade bending moment, or a blade force” renders the claim indefinite since it is unclear how a signal can include and/or comprise specific information. Although a signal can be interpreted to determine information, such information does not comprise the signal. Due to an identical instance, this rejection also applies to claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745